       CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Eleanor Ciofoletti, Rocco Ciofoletti, and Larry
Stospal, on behalf of themselves and all others
similarly situated,

              Plaintiffs,

v.                                                      Case No. 18-cv-3025 (JNE/ECW)
                                                        ORDER
Securian Financial Group, Inc., Minnesota Life
Insurance Company, Securian Life Insurance
Company, Shurwest, LLC, and Minnesota Mutual
Companies, Inc.,

              Defendants.

       Based on recommendations from financial advisors in the Securian Financial

Network, Plaintiffs used a purported investment tool to fund life insurance policies.

Unbeknownst to Plaintiffs, these investment tools, offered through Future Income

Payments, LLC (“FIP”), were funding a multi-million-dollar fraudulent loan scheme.

Shurwest, a third-party marketing organization, allegedly promoted the FIP products to

Plaintiffs’ financial advisors. Now, Plaintiffs seek to recover the money they lost through

this scheme. They argue that by allowing financial advisors to sell the policies in

conjunction with FIP products, Securian Financial Group (“Securian”), Minnesota Life

Insurance Company (“MLIC”), Securian Life Insurance Company (“SLIC”), and

Shurwest breached their fiduciary obligations.

       Shurwest has moved to dismiss for lack of personal jurisdiction and for failure to

state a claim. For the reasons discussed below, the Court may exercise specific personal

jurisdiction over Shurwest because of its long history of contacts with Minnesota.


                                             1
       CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 2 of 18




Although Plaintiffs have stated a claim against Shurwest for aiding and abetting a breach

of fiduciary duty, they have failed to state claims for breach of fiduciary duty, vicarious

liability, and unjust enrichment.

                                     BACKGROUND

       Plaintiffs brought this class action on behalf of individuals who unwittingly

invested in a predatory fraud scheme to fund indexed universal life insurance (“IUL”)

policies, which they purchased through Securian’s network of agents and brokers, the

Securian Financial Network. Second Am. Compl. (“SAC”) ¶¶ 4, 16. IUL policies provide

a benefit after the policyholder’s death but “also offer[] tax-advantaged cash value

growth” accessible throughout the policyholder’s life. Id. ¶ 29. The interest on the cash

value of the IUL is tied to a stock market index. Id. Securian offered these policies

through two wholly-owned subsidiaries: MLIC and SLIC. Id. ¶¶ 11–12.

       Defendant Shurwest served as an independent marketing organization (“IMO”) for

MLIC and SLIC. Id. ¶¶ 37–38. IMOs are third-party intermediaries that recruit

independent insurance agents to sell particular insurance products. Id. When an

independent agent or financial advisor sold an MLIC or SLIC policy through Shurwest,

Shurwest received part of a commission from the insurer. Id. ¶ 40. The agent would send

the application and first premium payment to Shurwest, which would screen the

application to ensure it was properly completed. Id. ¶ 41. Then, Shurwest would send the

application and payment to MLIC or SLIC. Id. ¶ 50.

       To help Plaintiffs fund IUL premiums, Shurwest allegedly promoted investment

products through Future Income Payments, LLC, (“FIP”) and its subsidiaries. Id.


                                              2
       CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 3 of 18




¶¶ 2, 46, 56. FIP would use money from investors, like Plaintiffs, to purchase a portion of

a consumer’s future pension income. Id. ¶¶ 46–47. FIP would then give the pensioner a

lump sum but require it to be paid back at a high rate of interest. Id. Since 2014, FIP has

been investigated for misconduct by government regulators, including several state

attorneys general. Id. ¶¶ 64–66.

       FIP and its founder, Scott Kohn, have been indicted by the United States for

operating a Ponzi scheme. See Superseding Indictment, United States v. Kohn, 6:19-cr-

239 (D.S.C. July 9, 2019), ECF No. 22. To protect funds to which the victims of the

Ponzi scheme could be entitled, the court established a receivership to seize and hold any

property owned, controlled, or used by Kohn and his co-conspirators. Order, In re

Receiver for Scott A. Kohn, 6:19-cv-1112-BHH (D.S.C. Apr. 15, 2019), ECF No. 1.

Although Defendants in this case are not listed as receivership entities, the receiver has

noted that Shurwest “was integrally involved in the underlying Ponzi scheme.” Pet. for a

Rule to Show Cause, In re Receiver for Scott A. Kohn, 6:19-cv-1112-BHH, at 5 n.2

(D.S.C. May 12, 2020), ECF No. 45.

       Plaintiffs allege that Shurwest deliberately marketed FIP products to insurance

brokers and advertised them as safe and reliable financing vehicles that could fund IUL

policies. SAC ¶¶ 50–54. At conferences, webinars, and in-person meetings, Shurwest

employees would promote FIP products. See, e.g., id. ¶¶ 55–57. Approximately 370

financial advisors steered their clients to FIP products to finance insurance premiums. Id.

¶ 59. When FIP stopped making payments to those clients in April 2018, they could no




                                             3
       CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 4 of 18




longer fund their IUL policies. Id. ¶ 60. As a result, the policies lapsed and Plaintiffs

faced surrender charges and other penalties. Id.

       According to Plaintiffs, Defendants knew or should have known about the FIP

scheme because their high-ranking employees attended Shurwest events promoting these

products. Id. ¶ 63. Additionally, FIP had been subject to state regulatory investigations

and enforcement actions since 2014. Id. ¶ 64. Plaintiffs point out that SLIC and MLIC

had legal obligations under the Patriot Act and the Bank Secrecy Act to identify and

mitigate the promotion and use of fraudulent financial products. Id. ¶¶ 67–72.

       Plaintiffs brought this class action on behalf of those who used FIP products to

finance Defendants’ insurance policy premiums from 2012 through the present. Id. ¶ 16.

They raised five common law claims against Securian, MLIC, SLIC (collectively, the

“Securian Defendants”) and Shurwest: (1) breach of fiduciary duty against the Securian

Defendants; (2) breach of fiduciary duty against Shurwest; (3) aiding and abetting breach

of fiduciary duty against Shurwest, (4) vicarious liability for the actions of their agents

against all Defendants; and (5) unjust enrichment against all Defendants.

                                       DISCUSSION

       Shurwest has moved to dismiss the claims made against it for lack of personal

jurisdiction and failure to state a claim. Shurwest is an Arizona LLC and argues that its

connections with Minnesota are too attenuated for the Court to exercise personal

jurisdiction consistent with due process. Should the Court exercise personal jurisdiction,

Shurwest argues that any involvement in the FIP scheme was merely the work of rogue

employees and the claims against it should be dismissed.


                                              4
        CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 5 of 18




   I.      Personal Jurisdiction

        On a motion to dismiss for lack of personal jurisdiction, a plaintiff must first

establish a prima facie case that the court can exercise jurisdiction over the defendants.

Pecoraro v. Sky Ranch for Boys, Inc., 340 F.3d 558, 561 (8th Cir. 2003). Where personal

jurisdiction is challenged, “the plaintiff’s prima facie showing must be tested, not by the

pleadings alone, but by the affidavits and exhibits presented.” Dever v. Hentzen Coatings,

Inc., 380 F.3d 1070, 1072 (8th Cir. 2004) (quotations omitted). Without an evidentiary

hearing to resolve factual disputes, the court must view the facts in the light most

favorable to plaintiffs and resolve all factual disputes in their favor. Pederson v. Frost,

951 F.3d 977, 979 (8th Cir. 2020).

        A federal court may exercise personal jurisdiction for the purposes of a specific

case if it is consistent with the law of the forum state and due process. See id. In this case,

because “Minnesota’s long-arm statute authorizes courts to exercise jurisdiction to the

full extent of the Due Process Clause,” the only question for the Court is whether

exercising jurisdiction violates due process. Id. at 980 (citing Rilley v. MoneyMutual,

LLC, 884 N.W.2d 321, 327 (Minn. 2016)). A court may exercise specific jurisdiction

consistent with due process if the “defendant has purposefully availed itself of the

privilege of conducting activities in the forum state and should, therefore, reasonably

anticipate being haled into court there.” Pecoraro, 340 F.3d at 562. This standard is

satisfied where a defendant has “sufficient ‘suit-related’ contacts to ‘create a substantial

connection with’ Minnesota.” Pederson, 951 F.3d at 980 (quoting Walden v. Fiore, 571

U.S. 277, 284 (2014)). To evaluate these contacts, the Eighth Circuit has established a


                                               5
       CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 6 of 18




five-factor test, the first three factors of which are considered primary: “(1) the nature and

quality of the contacts with the forum state; (2) the quantity of the contacts; (3) the

relationship of the cause of action to the contacts; (4) the interest of [the state] in

providing a forum for its residents; and (5) the convenience or inconvenience to the

parties.” Johnson v. Arden, 614 F.3d 785, 794 (8th Cir. 2010). This analysis considers

contacts initiated by the defendant that target “the forum State itself, not the defendant’s

contacts with persons who reside there.” Walden, 571 U.S. at 284–85.

       A contract between an in-state plaintiff and out-of-state defendant alone is

insufficient to establish personal jurisdiction. Fastpath, Inc. v. Arbela Tech. Corp., 760

F.3d 816, 821 (8th Cir. 2014). Similarly, a choice-of-law provision in a contract is not

determinative, although it may “provide further evidence of a defendant’s deliberate

affiliation with the forum State.” Id. at 821–22. For example, specific jurisdiction existed

where a contract established a “20-year relationship that envisioned continuing and wide-

reaching contacts” by the defendant in the forum state. Burger King Corp. v. Rudzewicz,

471 U.S. 462, 480 (1985); see also Walden, 571 U.S. at 285.

       To establish minimum contacts, Plaintiffs allege that Shurwest engaged in

business with Securian in Minnesota, acquired licenses to do business in Minnesota, sent

insurance applications and premiums to Securian in Minnesota, and recruited and

sponsored Minnesota agents to sell Securian products. As evidence of a specific instance

of this activity, Plaintiffs filed a broker appointment application Shurwest submitted on

behalf of a Minnesota broker. See Squitieri Decl. Ex. 8.




                                               6
       CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 7 of 18




       Each of these contacts (the premium payments, the applications, the contracts, the

business licenses, and the insurance agent) took place in the context of a long-term

relationship between Shurwest and Securian. When viewed in the aggregate, Shurwest’s

contacts reveal ongoing relationships and “continuing obligations” in Minnesota. Burger

King Corp., 471 U.S. at 475–76. For example, in its agreements with MLIC and SLIC,

Shurwest created an ongoing obligation to submit insurance applications and payments to

Minnesota. SAC ¶ 41. Shurwest intentionally filed a broker appointment application on

behalf of a Minnesota broker and sought licenses to do business in the state. This course

of conduct was not a set of random or attenuated contacts. Cf. Viasystems, Inc. v. EBM-

Papst St. Georgen GmbH & Co., KG, 646 F.3d 589, 594 (8th Cir. 2011) (concluding that

scattered emails, phone calls, and a single money transfer were too random and

attenuated to satisfy the minimum contacts test). Rather, these contacts were a direct

result of Shurwest’s deliberate decision to market the Securian Defendants’ products and

screen applications on their behalf.

       Shurwest argues that these contacts were unrelated to the causes of action in this

case and, therefore, the Court lacks specific personal jurisdiction. See Epps v. Stewart

Info. Servs. Corp., 327 F.3d 642, 648 (8th Cir. 2003). Asserting that it had nothing to do

with the fraud scheme, Shurwest claims that any potential involvement is based on the

actions of a rogue Shurwest employee, Melanie Schulze-Miller. Shurwest submitted

affidavits from a manager and from Schulze-Miller herself that argue that Shurwest had

nothing to do with the scheme alleged by Plaintiffs. See Maschek Decl. ¶¶ 9–16.




                                             7
          CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 8 of 18




Furthermore, Shurwest argues, the jurisdictional contacts of these employees should not

be imputed to Shurwest.

          On a motion to dismiss, the Court may consider affidavits from the parties but,

absent an evidentiary hearing, must resolve any factual disputes in favor of Plaintiffs. See

Pederson, 951 F.3d at 979; Johnson, 614 F.3d at 793–94. Shurwest’s conclusory

affidavits conflict with the facts alleged in Plaintiffs’ complaint, which does not mention

Schulze-Miller or the other employees Shurwest blames for any misconduct. Plaintiffs

have alleged that Shurwest was involved in the predatory scheme by instructing financial

advisors to promote IUL products in conjunction with FIP products. See, e.g., SAC ¶ 52.

Shurwest took these actions, in part, by contracting with the Securian Defendants,

recruiting agents in Minnesota, sending premiums and applications to Securian in

Minnesota, and securing business licenses in Minnesota. Viewing the facts in the light

most favorable to Plaintiffs, Shurwest’s contacts with Minnesota gave rise to the legal

claims in this case.

          In short, Plaintiffs have established that Shurwest had contacts with Minnesota

related to the causes of action in this case of the nature, quality, and quantity required for

the Court to exercise specific personal jurisdiction. 1 See Johnson, 614 F.3d at 794.

    II.      Failure to State a Claim

          On a motion to dismiss under Rule 12(b)(6), the Court must determine if

Plaintiffs’ complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a


1
 Because the Court has specific jurisdiction here, it will not evaluate Plaintiffs’
arguments claiming that the Court has general jurisdiction over Shurwest.

                                               8
       CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 9 of 18




claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Unlike in a challenge to

personal jurisdiction, the Court should “ignore materials outside the pleadings but may

consider materials that are part of the public record or do not contradict the complaint,

and materials that are necessarily embraced by the pleadings.” Nelson Auto Ctr., Inc. v.

Multimedia Holdings Corp., 951 F.3d 952, 955 (8th Cir. 2020) (quotations omitted).

   A. Breach of Fiduciary Duty

       To raise a breach of fiduciary duty claim, Plaintiffs must allege the existence of a

fiduciary duty, breach, causation, and damages. Hansen v. U.S. Bank Nat’l Ass’n, 934

N.W.2d 319, 327 (Minn. 2019). Whether a fiduciary relationship exists is a question of

fact. Toombs v. Daniels, 361 N.W.2d 801, 809 (Minn. 1985). A fiduciary duty exists

“when one person trusts and confides in another who has superior knowledge and

authority.” Swenson v. Bender, 764 N.W.2d 596, 601 (Minn. Ct. App. 2009). Some

relationships are of a fiduciary nature per se. See id. (listing examples of per se

relationships, including trustee-beneficiary, attorney-client, and director-corporation). In

other relationships, special circumstances can give rise to de facto fiduciary obligations.

Id. For example, although ordinary business relationships typically do not create

fiduciary duties, “[e]vidence of business experience disparities, financial control,

repeated assurances and invited confidences may suffice to show a fiduciary

relationship.” Best Buy Stores, L.P. v. Devs. Diversified Realty Corp., Civil No. 05–2310

(DSD/JJG), 2006 WL 3544956, at *6 (D. Minn. Dec. 8, 2006) (collecting Minnesota




                                              9
      CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 10 of 18




cases); see St. Paul Fire & Marine Ins. Co. v. A.P.I., Inc., 738 N.W.2d 401, 406 (Minn.

Ct. App. 2007).

       Shurwest argues that because it never interacted with Plaintiffs, it owed them no

fiduciary duty. It also contends that even if it owed a duty, it did not breach that duty or

cause harm. Plaintiffs argue that Shurwest had an obligation to supervise the advisors

under its contracts with Securian. Funding IULs with FIP products was such a complex

process, they argue, that the advisors placed a special degree of trust and confidence in

Shurwest. Plaintiffs argue that this disparity between Shurwest and the advisors gave rise

to a fiduciary relationship between Shurwest and Plaintiffs.

       First, Plaintiffs have not alleged that Shurwest is a financial planner with per se

fiduciary obligations. By statute, financial planners owe fiduciary duties to their clients.

Minn. Stat. § 45.026, subd. 2. A “financial planner” is an individual or entity that

indicates it is “engaged in the business of financial planning.” Id., subd. 1(b). There are

no allegations that Shurwest promoted itself as a financial planner or that it advertised

directly to consumers. See SAC ¶¶ 56–58. Instead, Shurwest promoted itself as a

marketing organization that offered access to IUL policies and provided education and

training about those policies. See id. ¶ 39. Because Plaintiffs do not allege that Shurwest

promoted itself as a financial planner, they have not established that Shurwest owed

Plaintiffs a fiduciary duty under Minn. Stat. § 45.026.

       Second, Plaintiffs have not established that Shurwest owed de facto fiduciary

duties. See Swenson, 764 N.W.2d at 601. Apart from a conclusory allegation that

Plaintiffs “placed their trust and confidence in Shurwest,” nothing in the complaint


                                              10
      CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 11 of 18




alleges a direct relationship between Shurwest and Plaintiffs. SAC ¶ 91. The complaint

describes Shurwest’s communications with financial advisors, but not consumers. See,

e.g., id. ¶¶ 41, 55. For Plaintiffs to establish that they trusted and confided in Shurwest,

they must show that they, at a minimum, had some knowledge of Shurwest. See, e.g.,

Klein v. First Edina Nat’l Bank, 196 N.W.2d 619, 622 (Minn. 1972) (considering the

defendant’s direct relationship to the plaintiff to determine whether a de facto fiduciary

obligation existed); Swenson, 764 N.W.2d at 602–603 (same). Here, there is no allegation

that Plaintiffs even knew Shurwest existed. MLIC and SLIC had hired Shurwest to

educate and supervise brokers, not to advertise products directly to consumers. See SAC

¶¶ 41–43. Absent allegations of any contact between Plaintiffs and Shurwest, Plaintiffs

could not have plausibly placed their trust in Shurwest to the degree required to form a

fiduciary relationship. See Vacinek v. First Nat’l Bank of Pine City, 416 N.W.2d 795, 800

(Minn. Ct. App. 1987) (requiring that the party had actually placed trust in the alleged

fiduciary to establish a de facto fiduciary relationship).

       Furthermore, a fiduciary relationship does not exist where one party clearly

represents another party’s interests. See Swenson, 764 N.W.2d at 602–03; see also St.

Paul Fire & Marine Ins. Co., 738 N.W.2d at 407. Here, Shurwest was acting as a

marketing agent for MLIC and SLIC. SAC ¶¶ 40–41. As such, Shurwest was not solely

representing the Plaintiffs’ interests. Rather, it was expressly contracted to represent the

insurers’ interests by promoting and selling their products.

       For these reasons, Plaintiffs have failed to establish a fiduciary relationship with

Shurwest and their breach of fiduciary duty claim against Shurwest is dismissed.


                                              11
      CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 12 of 18




   B. Aiding and Abetting a Breach of Fiduciary Duty

       To allege an aiding and abetting claim, Plaintiffs must show that (1) the Securian

Defendants breached a fiduciary duty to Plaintiffs, (2) Shurwest knew about that breach,

and (3) Shurwest substantially assisted or encouraged the breach. Varga v. U.S. Bank

Nat’l Ass’n, 764 F.3d 833, 839 (8th Cir. 2014) (citing Witzman v. Lehrman, Lehrman &

Flom, 601 N.W.2d 179, 187 (Minn. 1999)). The second two elements are evaluated

together, so that “where there is a minimal showing of substantial assistance, a greater

showing of scienter is required.” Witzman, 601 N.W.2d at 188 (quoting Camp v. Dema,

948 F.2d 455, 459 (8th Cir. 1991)).

       Shurwest argues that the Securian Defendants did not breach their fiduciary duties

because they were acting as insurers, not fiduciaries. Under Minnesota law, there is

generally no fiduciary relationship between an insurer and insured unless special

circumstances exist. See Parkhill v. Minn. Mut. Life. Ins. Co., 174 F. Supp. 2d 951, 959

(D. Minn. 2000) (citing Stark v. Equitable Life Assurance Soc’y, 285 N.W. 466, 470

(Minn. 1939)).

       Here, Plaintiffs have alleged that the Securian Defendants owed them a fiduciary

duty by acting as a financial advisor as defined by statute. Under Minn. Stat. § 45.026, a

corporation that advertises itself as a financial planner owes fiduciary duties to its clients.

Plaintiffs alleged that Securian promoted its network of employees and representatives as

financial advisors. SAC ¶¶ 34–36. Securian and its subsidiaries offered IUL policies as an

investment tool and recommended that customers seek financial advice. Id. ¶¶ 44–45.

Although Securian offered these services through individual advisors and brokers, the


                                              12
      CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 13 of 18




statute broadly defines “financial planner” to encompass corporate entities that purport to

be “engaged in the business of financial planning.” See Minn. Stat. § 45.026, subd. 1(a)–

(b). Securian indicated that it was engaged in this business by advertising its financial

planning services on its website. See SAC ¶ 34. Therefore, Plaintiffs have alleged that the

Securian Defendants were not acting as insurers, but as financial advisors. See, e.g., State

ex rel. Swanson v. Am. Family Prepaid Legal Corp., No. A11-1848, 2012 WL 2505843,

at *5 (Minn. Ct. App. 2012) (holding that defendants, including an insurance company

that sold annuities, were acting as financial advisors under Minn. Stat. § 45.026).

       In addition to alleging that the Securian Defendants owed Plaintiffs fiduciary

duties, Plaintiffs have adequately alleged that Securian breached those duties. 2 They

alleged that FIP products were known to be illegal and predatory and, by permitting its

agents to promote FIP investments, the Securian Defendants failed to act in the best

interests of Plaintiffs. SAC ¶¶ 63–66. In the context of the aiding and abetting claim

against Shurwest, the complaint therefore alleges a breach of fiduciary duty against the

Securian Defendants.

       Next, Shurwest argues that Plaintiffs have not alleged that Shurwest knew the

Securian Defendants breached a fiduciary duty. See Varga, 764 F.3d at 839. When

evaluating the degree of knowledge and level of assistance in an aiding and abetting

claim, courts will consider “[f]actors such as the relationship between the defendant and


2
  The Securian Defendants have not moved to dismiss Plaintiffs’ breach of fiduciary duty
claim against them and Shurwest has not argued that the complaint fails to allege a
breach of fiduciary duty against the Securian Defendants. Instead, Shurwest has only
argued that the Securian Defendants owed no fiduciary duty.

                                             13
      CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 14 of 18




the primary tortfeasor, the nature of the primary tortfeasor’s activity, the nature of the

assistance provided by the defendant, and the defendant’s state of mind.” Witzman, 601

N.W.2d at 188.

       Here, Plaintiffs allege that Shurwest promoted FIP loans as a funding mechanism

for IUL premiums and encouraged brokers to use FIP products. SAC ¶¶ 52–54, 58.

Shurwest claimed to have vetted FIP products and encouraged their use, even though FIP

had been investigated for misconduct by state regulators since 2014. Id. ¶¶ 62–67.

Shurwest argues that these allegations alone are insufficient to establish knowledge.

However, when evaluating this element, the Court may also consider the relationship

between Shurwest and the Securian Defendants and nature of the tortious activity. See

Witzman, 601 N.W.2d at 188. As an IMO, Shurwest was responsible for promoting

Securian products to independent brokers and did so, in part, by pitching FIP products as

a financing tool. See, e.g., SAC ¶¶ 52–55. Shurwest supported IUL sales by offering

financial products that would help cover IUL premiums. Id. ¶ 40. Shurwest also provided

education to independent brokers about FIP products. Id. ¶ 53. The nature of Shurwest’s

activity promoting FIP products and its relationship to the Securian Defendants support

Plaintiff’s claim that Shurwest knew about the alleged breach of fiduciary duty.

       Finally, the knowledge element must be evaluated in conjunction with the third

element, which requires Plaintiffs to allege that Shurwest substantially assisted or

encouraged the Securian Defendants’ breach of fiduciary duty. Witzman, 601 N.W.2d at

188. Plaintiffs’ allegations related to Shurwest’s knowledge of the breach also support the

claim that Shurwest assisted in the Securian Defendants’ breach of fiduciary duty. In fact,


                                              14
      CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 15 of 18




Plaintiffs allege that agents in the Securian Financial Network would not have known

about FIP products without Shurwest’s involvement. SAC ¶ 103. The allegations related

to Shurwest’s FIP-related marketing, education, and promotion efforts further establish

that Shurwest encouraged the Securian Defendants’ agents to use FIP products. See, e.g.,

id. ¶¶ 52–57. For example, Plaintiffs alleged that Shurwest hosted events recommending

the use of FIP products. Id. ¶ 55.

       After evaluating the knowledge and substantial assistance elements together, the

Court concludes that Plaintiffs have adequately alleged these elements and have therefore

stated an aiding and abetting claim against Shurwest.

   C. Vicarious Liability

       Plaintiffs seek to hold Shurwest liable for actions of independent brokers who sold

FIP-financed IUL policies. They argue that the brokers breached their fiduciary duties to

Plaintiffs while acting as Shurwest’s agents. Principals may be held liable for torts

committed by their agents. See Urban ex rel. Urban v. Am. Legion Post 184, 695

N.W.2d 153, 160 (Minn. Ct. App. 2005) (citing Nadeau v. Melin, 110 N.W.2d 29, 34

(Minn. 1961)). A principal-agent relationship exists where the principal holds the right to

control the work of the agent. Id. “The determinative right of control is not merely over

what is to be done, but primarily over how it is to be done.” Id. (emphasis in original)

(quoting Frankle v. Twedt, 47 N.W.2d 482, 487 (Minn. 1951)). Whether an agency

relationship exists is a fact question. PMH Props. v. Nichols, 263 N.W.2d 799, 802

(Minn. 1978).




                                             15
      CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 16 of 18




       Here, Plaintiffs have not alleged that Shurwest controlled the work of Securian

Network brokers. They allege that “Shurwest provided education, marketing, and

distribution services to both agents and brokers” and that the brokers “were further

directed by Shurwest to arrange for Plaintiffs . . . to pay a lump sum to FIP.” SAC ¶¶ 40,

56. While Shurwest gave some direction to the brokers, these allegations do not

demonstrate that Shurwest had control over their daily activities. See Halsne v. Avera

Health, No. 12-cv-2409 (SRN/JJG), 2014 WL 1153504, at *8 (D. Minn. Mar. 21, 2014)

(concluding that even where an entity had general control over the governance of another

organization, it could not establish a principal-agent relationship without control over the

organization’s daily activities). Therefore, Plaintiffs have not stated a claim for vicarious

liability against Shurwest on a theory of respondeat superior. 3

    D. Unjust Enrichment

       To state a claim for unjust enrichment, Plaintiffs must allege that Shurwest

“knowingly received something of value to which [it] was not entitled and that the

circumstances are such that it would be unjust for [it] to retain the benefit.” Mon-Ray,

Inc. v. Granite Re, Inc., 677 N.W.2d 434, 440 (Minn. Ct. App. 2004). This equitable

doctrine requires Plaintiffs to establish a quasi-contract or a contract implied-in-law.

Caldas v. Affordable Granite & Stone, Inc., 820 N.W.2d 826, 838 (Minn. 2012). The

doctrine does not apply where there is an enforceable contract or where an incidental



3
  Because only Shurwest has brought this motion to dismiss, the claim for vicarious
liability, described in Count 4 of the Second Amended Complaint, survives with respect
to all other defendants.

                                             16
      CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 17 of 18




third party seeks to enforce a contract. Id. at 838–39. An unjust enrichment claim lies

where “a party was unjustly enriched in the sense that the term ‘unjustly’ could mean

illegally or unlawfully.” First Nat’l Bank of St. Paul v. Ramier, 311 N.W.2d 502, 504

(Minn. 1981). “Unjust enrichment may be founded on failure of consideration, fraud, or

mistake, or situations where it would be morally wrong for one party to enrich himself at

the expense of another.” Mon-Ray, Inc., 677 N.W.2d at 440 (quotations omitted).

       Here, Plaintiffs allege that Shurwest received commissions from the Securian

Defendants and from FIP at their expense. SAC ¶ 40. The complaint notes that IMOs like

Shurwest are generally compensated “based on a percentage of agent sales volume.” Id.

¶ 38. These allegations are insufficient to establish the direct relationship required for an

unjust enrichment claim. See Caldas, 820 N.W.2d at 838 (collecting cases that require a

direct, quasi-contractual relationship between the parties). There was no implied

agreement or payment between Plaintiffs and Shurwest. Cf. Klass v. Twin City Fed. Sav.

& Loan Ass’n, 190 N.W.2d 493, 494 (Minn. 1971) (holding that a quasi-contract existed

where there was an implied agreement regarding a payment between a landlord and

tenant). On the contrary, the complaint suggests that Shurwest did not receive any

payments from Plaintiffs but was instead paid by the Securian Defendants based on total

sales volume. See SAC ¶ 38. Without a direct connection to Shurwest, Plaintiffs are

attempting to allege an unjust enrichment claim against Shurwest based on its

relationship with the Securian Defendants, which was governed by contract. But as a

third party to those contracts, Plaintiffs cannot raise a claim for unjust enrichment. See




                                              17
      CASE 0:18-cv-03025-JNE-ECW Doc. 171 Filed 09/21/20 Page 18 of 18




Caldas, 820 N.W.2d at 838. Therefore, their unjust enrichment claim against Shurwest is

dismissed. 4

                                      CONCLUSION

       The Court may exercise specific personal jurisdiction over Shurwest with respect

to the actions alleged in this case. Plaintiffs’ claims against Shurwest for breach of

fiduciary duty, vicarious liability, and unjust enrichment against Shurwest are dismissed.

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

       1.      Defendant Shurwest, LLC’s Motion to Dismiss Plaintiffs’ Second
               Amended Complaint [ECF No. 134] is GRANTED IN PART AND
               DENIED IN PART.

       2.      Count 2 of Plaintiffs’ Second Amended Complaint is DISMISSED.

       3.      Count 4 of Plaintiffs’ Second Amended Complaint is DISMISSED with
               respect to Defendant Shurwest.

       4.      Count 5 of Plaintiffs’ Second Amended Complaint is DISMISSED with
               respect to Defendant Shurwest.

Dated: September 21, 2020
                                                          s/ Joan N. Ericksen
                                                          JOAN N. ERICKSEN
                                                          United States District Judge




4
 Like their claim for vicarious liability, Plaintiffs’ claim for unjust enrichment is
dismissed only with respect to Shurwest.

                                             18
